In an action to recover damages for personal injuries suffered by plaintiff as the result of tripping on a “toe trap,” order denying plaintiff’s motion to examine defendant before trial reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, without costs, to the extent of directing the examination of defendant by (1) Harry Hilgrim, the engineer in charge of the Bureau of Highways of the Office of the President of the Borough of Brooklyn, and (2) by Captain Dowling, captain of the 80th Precinct of the Police Department, or (3) any other official or employee having knowledge of the facts, as to the items requested in the notice of motion, and directing the city to produce for use, pursuant to section 296 of the Civil Practice Act, all records of accidents to pedestrians at the place where the accident in suit happened, due to the condition of which complaint is made, for a period of three years prior to November 20, 1945; all records of repairs to the particular condition of which complaint is made for three years prior to November 20, 1945; and all records of inspection and tours of inspection made by the Brooldyn Borough President’s office of the exact place of the accident for a year prior to November 20, 1945; the examination to proceed on five days’ notice. The denial of the motion was an improvident exercise of discretion. Lewis, P. J., Carswell, Johnston, Adel and Nolan, JJ., concur. Settle order on notice.